Alfred L. Kirby was appointed receiver of the West Ridgelawn Cemetery on March 25th, 1931. On or about November 25th, 1946, the said receiver filed his final report and account which consisted of 121 pages.
I advised an order referring the account to William T. Cahill, Esq., one of the special masters of this court, to audit and report to this court before the return day of said order, which return day was December 9th, 1946. The said special master made his report to the court before the return day of said order to show cause. The master found a typographical error of $6.89 and with this exception reported that the account was correct.
Prior to the argument on the return day of the order to show cause, certain exceptions were filed by various parties *Page 8 
in interest including exceptions filed by Ernest Kurzrok. It appeared that these exceptions would require the taking of considerable testimony. I, thereupon, advised an order referring the matter of the taking of testimony on the exceptions to Joseph A. Davis, Esq., one of the special masters of this court, to hear and determine the matters contained in the exceptions "so far as they relate to matters not previously considered or ajudicated by the court" and to report his findings to this court.
This order of reference does not preclude any exceptant from having his exceptions considered by the court whether they are included in the scope of the reference to the special master or not. This court has power to refer such matters as contained in the order to a special master of this court to hear such exceptions and report his findings to the court even though the reference does not cover all the matters contained in the exceptions. See rule 93 of this court.